     Case 2:17-cr-00001-JAD-DJA Document 731 Filed 04/07/21 Page 1 of 6



 1    CHRISTOPHER CHIOU
      Acting United States Attorney
 2    Simon Kung, Esq.
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia Mary U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Fausto Texeira Martins Neto
10

11                               UNITED STATES DISTRICT COURT
12                                        DISTRICT OF NEVADA
13

14    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
15                                                        STIPULATION AND ORDER TO
                             Plaintiff,                   CONTINUE SENTENCING
16
                       vs.
17                                                        [Fourth Request]
      FAUSTO TEXEIRA MARTINS NETO,
18
                             Defendant.
19

20
            IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,
21
     Esq., counsel for the defendant, Fausto Texeira Martins Neto, and Simon Kung, Esq., Assistant
22
     United States Attorney, counsel for the Government, that the Sentencing currently scheduled for
23
     April 26, 2021 at 11:00am, be vacated and reset to a time no sooner than forty five (45) days from
24
     April 26, 2021.
25
            This Stipulation is entered into for the following reasons:
26
                1. Counsel for the Defendant needs additional time to adequately prepare for
27
                    sentencing, and to adequately confer with the Defendant which has been rendered
28
     Case 2:17-cr-00001-JAD-DJA Document 731 Filed 04/07/21 Page 2 of 6



 1              extremely difficult, if not impossible, due to the logistical problems that have been

 2              presented with adhering to safety precautions called for by the pandemic of Covid-

 3              19. That is particularly the case here, where the defendant does not speak English

 4              fluently, and Counsel requires the assistance of only one of two Portuguese

 5              interpreters in the jurisdiction, one of whom has been unavailable, and the other

 6              who has had to take special precautions due to vulnerability to Covid-19

 7              transmission.

 8           2. The only feasible way to communicate with the Defendant, Fausto Texeira

 9              Martins, is by video, which is through the Federal Public Defender’s Office,

10              which, due to increased demand, and scarce resources, has requested that defense

11              counsel hold off and allow clients with emergencies and more urgent matters, such

12              as arraignments, detention hearings, and where applicable, evidentiary hearings

13              and trials, to take precedence. Thus, counsel for defendant has only had one video

14              meeting with the defendant since the start of the pandemic. This has not been

15              sufficient, in counsel’s estimation, to properly prepare the defendant for his

16              sentencing.

17           3. Furthermore, in order to effectively communicate with Mr. Martins, a Portuguese

18              interpreter is needed, of which there are only two qualified ones in the district,

19              both of whom have been understandably limiting their service during the

20              pandemic.

21           4. Finally, counsel for the defendant has a trial with a firm setting going forward on

22              April 22, 2021, making preparing for sentencing for Mr. Neto and preparing for

23              that trial contemporaneously, overly burdensome, which might render counsel’s

24              efforts less effective.

25           5. Counsel for the Government has no objection to this continuance.

26           6. The Defendant is in custody, but has confirmed that he does not object to a

27              continuance.

28           7. Denial of this request for continuance could result in a miscarriage of justice.


                                                   2
     Case 2:17-cr-00001-JAD-DJA Document 731 Filed 04/07/21 Page 3 of 6



 1               8. For all the above-stated reasons, the ends of justice would best be served by a

 2                  continuance of the sentencing.

 3               9. This is the fourth request for a continuance.

 4

 5   DATED: April 5, 2021
 6   LAW OFFICE OF TELIA U. WILLIAMS                      CHRISTOPHER CHIOU
                                                          ACTING UNITED STATES ATTORNEY
 7
     By:     /s/ Telia U. Williams
                                                          By:   /s/ Simon Kung
 8
           Telia U. Williams, Esq.
 9         10161 Park Run Drive, Suite 150                Simon Kung, Esq.
                                                          Assistant United States Attorney
           Las Vegas, Nevada 89145                        501 Las Vegas Boulevard South, Suite 1100
10         Tel.: (702) 835-6866                           Las Vegas, Nevada 89106
11         telia@telialaw.com                             Tel.: (702) 388-6336

12         Attorney for Defendant,                        Attorney for Plaintiff,
           Fausto Texeira Martins Neto                    United States
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
     Case 2:17-cr-00001-JAD-DJA Document 731 Filed 04/07/21 Page 4 of 6



 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA

 5                                                         ORDER
                             Plaintiff,
 6
                     vs.
 7
      FAUSTO TEXEIRA MARTINS NETO,
 8
                             Defendant.
 9

10                                         FINDINGS OF FACT

11          Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
12   that the Stipulation by, between, and among the United States, and defendant Fausto Texeira
13
     Martins Neto, is entered into for the following reasons:
14

15                  1. Counsel for the Defendant needs additional time to adequately prepare for

16                      sentencing, and to adequately confer with the Defendant which has been

17                      rendered extremely difficult, if not impossible, due to the logistical problems

18                      that have been presented with adhering to safety precautions called for by the

19                      pandemic of Covid-19. That is particularly the case here, where the defendant

20                      does not speak English fluently, and Counsel requires the assistance of only

21                      one of two Portuguese interpreters in the jurisdiction, one of whom has been

22                      unavailable, and the other who has had to take special precautions due to

23                      vulnerability to Covid-19 transmission.

24                  2. The only feasible way to communicate with the Defendant, Fausto Texeira

25                      Martins, is by video, which is through the Federal Public Defender’s Office,

26                      which, due to increased demand, and scarce resources, has requested that

27                      defense counsel hold off and allow clients with emergencies and more urgent

28                      matters, such as arraignments, detention hearings, and where applicable,


                                                      4
     Case 2:17-cr-00001-JAD-DJA Document 731 Filed 04/07/21 Page 5 of 6



 1                         evidentiary hearings and trials, to take precedence. Thus, counsel for

 2                         defendant has only had one video meeting with the defendant since the start of

 3                         the pandemic. This has not been sufficient, in counsel’s estimation, to

 4                         properly prepare the defendant for his sentencing.

 5                  3. Furthermore, in order to effectively communicate with Mr. Martins, a

 6                         Portuguese interpreter is needed, of which there are only two qualified ones in

 7                         the district, both of whom have been understandably limiting their service

 8                         during the pandemic.

 9                  4. Finally, counsel for the defendant has a trial with a firm setting going forward

10                         on April 22, 2021, making preparing for sentencing for Mr. Neto and preparing

11                         for that trial contemporaneously, overly burdensome, which might render

12                         counsel’s efforts less effective.

13                  5. Counsel for the Government has no objection to this continuance.

14                  6. The Defendant is in custody, but has confirmed that he does not object to a

15                         continuance.

16                  7. Denial of this request for continuance could result in a miscarriage of justice.

17                  8. For all the above-stated reasons, the ends of justice would best be served by a

18                         continuance of the sentencing.

19                  9. This is the fourth request for a continuance.

20
                                             CONCLUSIONS OF LAW
21

22          Denial of this request for continuance would deny counsel for the Defendant, Fausto

23   Texeira Martins Neto, sufficient opportunity to confer with Mr. Neto, and adequately to prepare

24   for his sentencing.
25
            As such, denial of this request for continuance could result in a miscarriage of justice.
26

27

28


                                                          5
     Case 2:17-cr-00001-JAD-DJA Document 731 Filed 04/07/21 Page 6 of 6



 1
                                                 ORDER
 2
            IT IS HEREBY ORDERED that the sentencing currently scheduled for April 25, 2021
 3
     at 11:00am, be continued to June 21, 2021, at 3:00 p.m.
 4

 5          DATED this 7th day of April, 2021.

 6
                                                         ______________________________ _____
 7                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     6
